Right at this very moment, as I begin my address here, a young pregnant woman from the Sahel is boarding an overcrowded plastic raft, risking her life to cross the sea in search of a better future. She knows that the end of the journey is not assured, because the Mediterranean has sadly become the world’s largest watery grave. She is fleeing hunger and drought, but she has no other choice. On the other side of the Atlantic, a Central American family crosses northern Mexico on foot, because they are so desperate that no wall, however high, could stand in the way of their quest to find peace, food and shelter for their children.
Right at this very moment, even as I address the Assembly, a robot is operating with pinpoint accuracy on a patient in a Tokyo hospital, saving him from what years ago would have been a certain death. In the waiting room, on the other side of the operating theatre wall, the patient’s loved ones are staring at the TV, watching a Wayapi family cry inconsolably because their homes and their villages, in the heart of the Amazon rainforest, are being consumed by flames.
At the same time, in the bustle of the city streets, one of the thousands of couriers working in Manhattan, London or Madrid is receiving an order that someone has just placed from their mobile phone. The courier will be paid mere pennies for each minute of the journey, but even so he will get on his bicycle, make the delivery and hope to receive another message soon and so continue his working day. He has no other choice.
What I am describing to the Assembly could easily be an excerpt from the screenplay of one of the many dystopian series on television these days. But no: these are the real stories of real people who are crying out for us to take action. These are clear examples of the magnitude of the global challenges that we face today: the climate emergency, hunger, migratory pressure, the technological and digital revolution, social and gender inequality and hate speech, which is so prevalent today.
Gathered here today are representatives of the almost 200 countries that make up the United Nations. I want to take advantage of the privilege that it is for me to be standing here at this rostrum to send a simple but resounding message: we must act. We must act now because the Earth is bleeding. We must act now because the problems of our peoples simply cannot wait. We must act now because the challenges of this millennium are exceeding the limits and capacities of our nation States.
We must act so that the Assembly can make a real difference. Secretary-General Antonio Guterres has asked of us that we make fewer speeches and offer more plans. We must replace grandiose speeches with clear commitments. What our citizens want from us is action. Never before in the history of humankind has the need to elaborate a shared world project been so critical and so urgent. It is our imperative responsibility to determine our vision for the future.
Allow me to ask a few questions: are we clear about the problems we are discussing here today? Have we all reached the same conclusion? Do we know the kind of world we want to leave our great-grandchildren? Have we decided what our role in this change is going to be? I would like to believe that we know the answers to these questions. In this spirit, allow me to answer them from Spain’s perspective and describe the contribution of the country that I have the honour to lead.
First, it is abundantly clear to me, as the President of the Government of Spain, that the most urgent challenges are precisely those faced by the protagonists of the stories I have just told the Assembly: hunger, the climate emergency, the digital revolution, economic and social inequality, gender inequality, access for the disabled, the violence of war and, without a doubt, discrimination.
Secondly, Spain advocates concerted global action. That is why every time we come here we invoke the Universal Declaration of Human Rights. That is why we signed the Paris Agreement on Climate Change and the 2030 Agenda for Sustainable Development, with its 17 Sustainable Development Goals.
Thirdly, we know exactly what kind of world we want to leave our descendants. We want a world that is just, sustainable and egalitarian. We want an international community that is committed to a new global social contract, the 2030 Agenda. We want Governments that share a sense of responsibility and that are committed to the conservation of our planet, to sustainable development and to the expansion and reaffirmation of democratic values.
Lastly, we are very clear on the role that Spain wants to play: that of a committed, compassionate and conscious society — a society that takes the lead and wants to be at the forefront, along with other countries, of major transformations.
On the eve of the seventy-fifth anniversary of the United Nations, in 2020, Spain, which was one of the world’s first modern States, was not, however, one of the founding States of this great institution: the United Nations. Spain was not one of the founding States for one simple reason: Franco’s dictatorship, which held our country hostage for 40 years and collaborated with the Nazi regime during the Second World War — a fact that was incompatible with our becoming part of an Organization that was created for the opposite reason: to promote peace and democratic values.
Spain later embraced democracy, emerging from that dark dictatorship 40 years ago, and has succeeded in building a prosperous and free country, a decentralized State committed to diversity. Spain has one of the best health-care systems in the world; it is also one of the world’s safest countries; and it is internationally considered to be one of the world’s strongest democracies, protected by robust safeguards. It is the world’s preferred travel destination and one of the best countries in which to live.
Today, 24 September, is a very important day for Spain. Today an announcement has been made that is very important to Spanish society. We have symbolically closed the democratic circle, as the Spanish Supreme Court has authorized the exhumation of Franco the dictator’s remains from the public mausoleum in which he was buried with State honours. This is a major victory for Spanish democracy. On this day, 24 September, we are therefore closing a dark chapter of our history, and work is beginning to remove Franco the dictator’s remains from where they had lain — indefensibly — for far too long, because no enemy of democracy deserves to lie in a place of worship or of institutional respect.
The Spanish people chose peace, freedom and democracy, and with these tools we are going to continue building the future. Today we want to share the achievements we have made in the past 40 years and our transformative spirit.
In our country, a great revolution is brewing that will forever change our vision of the world; I am speaking here of the fourth wave of feminism. I can say with pride that, in Spain, the momentum of equality is unstoppable. There are two dates on our calendar that exemplify this perfectly: 8 March, International Women’s Day, and LGBTI Pride Day.
The strong voice of Spain’s women can be heard loud and clear in every corner of the country and of the planet. Machismo is not just a Government concern but a daily concern shared by the general public. The LGBTI community has given us a true lesson on human rights, as there is no better flag than that which embraces diversity as a source of human wealth.
Spain is today a geostrategically significant power with an international vision, a committed democracy that has been actively participating for decades in United Nations peace missions and that is implementing at the national level policies to further democracy and expand the rights and freedoms promoted here at the United Nations.
As a full member of this Organization, Spain is also calling for a change. The historic contributions of the United Nations are many and undeniable, but our peoples expect even more from us. It would seem that our reflexes are slow and that our response capacity is at times sluggish, and we are not going to be able to rise to the challenges facing us if we are not able to give the best of ourselves. Now is the time for action.
We are living in paradoxical times, times of great contradictions, times in which poverty, hardship and social exclusion coexist with technological transformation and the digital revolution — times in which we are increasingly aware of what lies ahead of us and of how what happens on the other side of the world can have consequences in our own environment. Yet we do not seem to be able to summon up the courage required to sit down together and forge the agreements necessary to address our problems.
It is clear that global challenges call for coordinated actions at the international level. They are expressions of a true change in era and of a new stage in the history of humankind. Major transformations without a doubt represent threats, but they can also represent major opportunities. That is why all responses based on maintaining the status quo or on returning to a past that was idealized, if we look at it objectively, are doomed to failure. Those who shut themselves away behind protectionism or ultranationalism, that is, the narrative of fear, are profoundly mistaken. Looking back to the past will not make the future disappear; we will only succeed in erasing ourselves from the future. The changes I have mentioned are not going to stop, nor are they going to respect borders or any sort of wall, no matter how high that wall may be.
On the contrary, we must be aware that this future can be won only if we approach it with empathy, courage, cooperation and leadership, and only if we are ambitious and aware that multilateralism has no realistic alternative in today’s world. The future will be what we want it to be. It is in our hands, and this Organization, the United Nations, has much to say about it. It is possible. Let us therefore act.
The Paris Climate Agreement and 2030 Agenda, inter alia, contain the diagnosis, the objectives and the road map. We have worked hard over the years to give them shape and to achieve consensus, and it has not been easy. But we did it, and we did so because we need a future that includes everyone, that leaves no one behind — no country, no region and no human being.
Our task now is not to continue reflecting or continue debating, but to turn the Sustainable Development Goals into reality. The decisions we take now will affect the future of the next generations. Consequently, not acting is no longer a matter of choice; it is in fact an enormous irresponsibility.
I have just referred to 2030 Agenda and the Sustainable Development Goals, and I would like to underline the operative word, which is, in my opinion, essential for the world in which we live, namely, “sustainable”. Nothing that is not sustainable is acceptable any more. And this, as the Assembly knows, is not an ideological opinion, but — even if some may find it hard to admit it — a forceful and obvious scientific fact. We need to save our planet, and no one is exempt from that responsibility. It has been said from this very rostrum — we are facing a climate emergency that will not brook any kind of excuses. This emergency requires us to transform the way we think, produce, consume, in short, live.
Let us act now to respond to the climate emergency and let us do so from a multilateralist point of view. I say this because Hurricane Dorian in the United States, the cold drop in Spain a few weeks ago and the desertification of Senegal are the symptoms of the same evil. Much-needed local solutions and national solutions are not enough. Let us therefore act. Let us act, for example, to recognize some ecosystems as global public goods with their own special status.
Spain is making a great effort to be part of the group of countries driving the climate agenda. It is one of the central axes of my Government’s programme, and we want to demonstrate our firm commitment with deeds. We have set out to decarbonize our economy by 2050 in a socially just, supportive and efficient manner, without leaving anyone behind. To this end, we have approved and presented an ambitious strategic framework for energy and climate.
We set ourselves the challenge of climate change as a great opportunity — and not as a great threat — to transform our economic model, modernize our labour market, create quality employment, gain in energy security and innovation, improve citizens’ health and position our country, Spain, at the forefront of the technologies that will dominate the next century.
The climate emergency also requires the mobilization of financial resources at all levels. For this reason, I announced at the Climate Action Summit on Monday that Spain will contribute €150 million to the Green Climate Fund over the next four years. We will also ratify the Kigali Amendment to the Montreal, and we will contribute €2 million to the Adaptation Fund.
I think all of us in this Hall have seen the recent photo of dogs pulling a sled over the thawed waters of Greenland. It was not an edited photo; the temperature of the waters in that area has risen by five degrees in just one year. That is a real alarm, as is watching the Amazon burn before the impotent gaze of the indigenous populations.
Why have we not acted forcefully enough? We already have examples of good practices that I would like to champion: for example, decades-long joint efforts under the Montreal Protocol are bearing fruit — they have been effective — and we are regenerating our ozone layer. We also have good ideas. Let us get the Green New Deal going. The climate emergency is the great threat of our age, but we have alternatives. What is important is that we take action.
In addition to sustainability, we need much more social justice. The so-called millennials and centennials today are 20 per cent less likely to be middle class than their parents. They also have fewer options to work at what they are qualified for. Online delivery companies, for example, are today full of university graduates.
The inequality gap does not stop growing: some recent reports point out that, in 2030, 1 per cent of the world’s population will accumulate two thirds of our planet’s total wealth. While being a dramatic figure, it is not the worst figure of all: according to data from the Food and Agriculture Organization of the United Nations, more than 800 million human beings on our planet are suffering from hunger.
The concepts of sustainability, justice and human dignity cannot be understood without the necessary and tireless fight against hunger, poverty and precariousness. All these concepts are enshrined in the 2030 Agenda and require us to transform our societies in depth, in a structural way. But we will not really be able to talk about progress if we do not put the human being at the centre of our policies. I say this because the issue of progress must be met with a progressive response.
Globalization must be based on rights, freedoms and actions to curb inequality and environmental degradation. Everything is ultimately interconnected: industrial relocation generates unemployment in the departed region but also causes environmental impacts in the destination region. Global warming affects the livelihoods of the countries of the South and also provokes migratory movements towards the North. The rich countries of the North are seduced by racism and hate speech and blame the migrants for their so-called first-world problems. Inequalities in the welfare state are a breeding ground for illiteracy and pandemics in developing countries.
Let us act. Spain assures the Assembly that it is doing so. Accordingly, I would like to make two important announcements. The first of them is that Spain will contribute €100 million over five years to the Joint Sustainable Development Goals Fund. The second announcement is that Spain will return to the donor community of the Global Fund to Fight AIDS, Tuberculosis and Malaria by making a contribution of €100 million over the next three years.
Let us also talk about technological transformation and changes in the world economic order. As the Assembly knows, the technological revolution has already profoundly transformed our societies, and it will continue to do so without us being able to see their limits, their potential and also the risks that they bring. Our systems of production, consumption, health, transport and even of socialization and security are changing radically. As just one example, the mobile technology we all have in our pocket is superior to that used to send us to the Moon for the first time. We are also seeing previously unimaginable new phenomena that could undermine States: cyberattacks and fake news are different manifestations of the use of technology as a transnational weapon of attrition.
Nevertheless, big data, artificial intelligence, the Internet of Things are concepts — terms — that only a part of the world can experience. Not everyone can be operated on by a robot. Inequality includes technological inequality. Fighting technological inequality is also a Sustainable Development Goal.
Faced with the disruptive nature of this revolution, we in the public sphere must ensure that progress is at the service of human beings. The jobs of the future will be different. As is often said, we do not know exactly what the work of our children and grandchildren will be. But what we have to be very clear about is that, while these jobs may be different, they also have to be dignified.
The transport of the future will be faster, but it must be sustainable, affordable and accessible also for people with disabilities. The future we want must also be able to create wealth and distribute it fairly. However, trade tensions represent a major threat to prosperity. The stability of the world economy is ultimately at stake.
In the face of mistrust and dirty wars, bridges need to be built. An example of this is the new trade agreements reached recently by the Southern Common Market and the European Union, which are committed to opening up the economy to trade, while protecting labour, social and environmental rights.
The outbreak of a trade war with unpredictable consequences can and must be avoided. It is up to us to abandon unilateral actions and resolve our differences in the framework of the rules-based multilateral trading system, centred on the World Trade Organization, which should of course be reformed.
Let me reiterate that my vision of a just world cannot be understood without a key basic principle — that of gender equality, equality between men and women. I have said it on more than one occasion and I reaffirm it today. I am a feminist President and I have the honour to be part of a feminist Government. My commitment in that area is absolute.
That is why Spain will promote the fight against male violence against women here at the United Nations and at the European Union, incorporating the recommendations of UN-Women and promoting the European Strategy on Gender Equality at the European Union. That Strategy must be binding for each and every country of the European Union. We will work towards a joint definition of femicide and homogeneous legislation on the subject.
We will continue to lead the women and peace and security agenda. Together with Finland, we promoted the initiative Commitment 2025 on Women’s Inclusion in Peace Processes, including the ambitious commitment to ensure that in five years’ time, the inclusion of women in peace processes will be the rule and not the exception.
During the current session, we will mark the twenty-fifth anniversary of the Beijing Declaration and Platform for Action. We will firmly uphold the consensus forged for more than two decades. We cannot roll back progress in such areas as universal access to sexual and reproductive health services. We cannot stand by and allow women to be tricked into boarding small boats by sexual exploitation mafias. We cannot stand by and allow forced marriage or female genital mutilation to take place. We cannot stand by while the rights of half the human race continue to be violated in every corner of the planet. We must act.
Migration is part of the human condition and is an extraordinarily complex phenomenon in today’s societies. That is why we have an obligation to regulate it. When migration is safe, orderly and addressed in a comprehensive manner, it enriches all those involved. Spain firmly supports close cooperation among countries of origin, transit and destination.
We must say no to crude and simplistic policies that are born of hatred and rejection. We must continue working towards a joint and coordinated response to the humanitarian challenge of migration. We must fulfil our commitments under international humanitarian law and the Marrakech Compact on Migration and live up to our responsibility as countries of refuge. We must overcome the current dynamic of short-term solutions. We must wake up and seek a compassionate global response.
I am concerned about conflicts on the international stage and the consequences of war and geopolitical tensions that end up affecting, as always, the weakest and most vulnerable, in particular women and girls. The United Nations High Commissioner for Refugees continues providing alarming statistics: 70 million people are forcibly displaced, of whom nearly 26 million are refugees. That is unacceptable.
I am concerned about the regional impact of the crisis in Libya. The Sahel is also a source of instability. However, for a country like Spain, Africa is, first and foremost, synonymous with hope and opportunity. In spite of the major challenges faced by Africa, six out of every 10 countries with the highest rate of growth in the world are in that continent. That is why we will become directly involved in contributing to the full development of its capacities and transformation into a democratic and peaceful continent of opportunity.
The Israeli-Palestinian conflict remains unfinished business for the international community. Spain firmly supports the two-State solution. We call for respect for and application of the gains made by the United Nations. Israelis and Palestinians have the right to live in peace and security in their own States and the international community must support them in the process of reaching an agreement.
The situation in Western Sahara is also on the agenda. The Government of Spain defends the central role of the United Nations and wishes to contribute to the Secretary-General’s efforts to achieve, pursuant to Security Council resolutions, a just, lasting and mutually acceptable political solution, according to the purposes and principles of the Charter of the United Nations.
I am concerned about escalating tensions in the Gulf and the possibility that the wrong response could trigger a conflict with extremely serious consequences in the Near East. We call on parties and stakeholders in the region to act with restraint and we applaud the mediation efforts.
The dismantling of the nuclear deal with Iran would be a major international failure. It is a key element in the fight against nuclear proliferation and an essential milestone for the security of the region.
The situation in Syria is one of the most tragic and the Government of Spain is very concerned. Eight years of conflict have led to chilling statistics — more than 400,000 deaths, 5.6 million refugees, 80 per cent of the Syrian population below the poverty line and 11.7 million people with humanitarian needs. The United Nations can offer a way out of the civil and humanitarian conflict. The utmost pressure must be exerted and Spain pledges its full support to the Special Envoy of the Secretary-General.
The global threat of terrorism still looms. Returning foreign terrorist fighters are a source of concern for Governments. It is essential to promote international judicial cooperation, control their movements, obtain evidence and ensure the proper treatment of prisoners — all without forgetting to show solidarity with the victims of terrorism.
I must also mention the situation in the brotherly country of Venezuela. Spain hopes that Venezuelans themselves will freely decide their country’s future. We believe that it is essential to hold presidential elections, which must be free, democratic and transparent, with all the necessary safeguards. That is the only way to return to democratic and institutional normalcy in that country.
There is another international event which, although not violent in nature, concerns me. The United Kingdom has decided to withdraw from the European Union. I respect that decision, although as I have said publicly on many occasions, I regret it profoundly. I hope that the United Kingdom will withdraw in an orderly manner that benefits British and European citizens, as well as the economic stakeholders that require legal certainty. The deadline is looming large and we must spare no effort in attempting an orderly withdrawal.
The United Kingdom’s departure from the European Union will of course have consequences for Gibraltar. I hope that, with respect to the United Nations position with which Spain aligns itself fully, we will be able to develop an area of prosperity that encompasses Gibraltar and the neighbouring Campo de Gibraltar and achieve social and economic convergence for the entire region.
I will end my statement by reiterating what I said at the start of it. To achieve the world we want, we need a method for action. We need to strengthen multilateralism. It is the only tool that offers a solution to the challenges we have listed — hunger, the climate emergency, the digital revolution, economic and social inequality, gender inequality, the violence of war and discrimination.
It troubles us to see certain parties questioning the most basic points of consensus in those areas. Retreating behind protectionism and ultranationalism threatens the norms that contribute to peaceful coexistence, progress and global prosperity. That is why we must equip multilateralism with the capabilities necessary to ensure that it is active, inclusive and effective. In that regard, we support the Secretary-General in his efforts to reform the Organization.
As I speak, some of the migrants who fled poverty will have realized their dream of achieving a better future. I hope that, thanks to the response we decide on today to address the climate emergency, the soil of their native lands will again become fertile so that no one else is forced to leave ever again. In the past few minutes, a patient has been cured thanks to artificial intelligence. I hope that technology continues progressing to improve the lives and well-being of all people — not only of some but of all people. In the past few minutes, many couriers have arrived on their bicycles at their destinations and have delivered their orders. I hope that in the future they will all again have decent working conditions.
We must ensure that the United Nations plays a lead role in the world we want. We, the representatives of 200 countries, must ensure that the United Nations acts now.
